By the Court.

Lumpkin, J.,
delivering the opinion.
We think the Court erred in not granting a new trial in this case.
Brown, the plaintiff, it is true, stated, under oath, that the corn was delivered to Cheever. But he was then upon his examination before the Court, and not testifying before the jury.
To say nothing of the character and condition of the books themselves, not a witness swears that he kept correct books, from his own knowledge of his dealings; nor does any one depose that he knew of any dealings between Cheever and Brown. To allow a thousand dollars to be recovered upon such proof, would perhaps be going too far.